Citation Nr: 0812983	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  94-12 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 
percent for bilateral pes planus with bilateral plantar 
fasciitis and heel spurs.  

2.  Entitlement to an increased rating in excess of 10 
percent for bursitis of the left hip. 

3.  Entitlement to a disability rating for post-traumatic 
stress disorder (PTSD) in excess of 10 percent prior to 
October 28, 2005, and in excess of 30 percent from October 
28, 2005.  

4.  Entitlement to service connection for bilateral knee 
disorder. 

5.  Entitlement to service connection for dysthymic 
disorder/depressive disorder. 

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from May 1986 to February 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  The veteran testified before a Veterans Law Judge 
who is no longer employed by the Board in June 1996, and 
testified before the undersigned in October 2007.  The 
transcripts are included in the claims folder.   


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is not for any period 
of increased rating claim manifested marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, or severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances; 
individually, each foot has demonstrated no more than mild to 
moderate symptomatology for the entire period of claim.  

2.  The veteran's bursitis of the left hip is not for any 
period of increased rating claim manifested forward flexion 
that more nearly approximates limitation to 30 degrees or 
abduction limited to 10 degrees.

3.  For the period of increased rating claim prior to 
February 22, 2000, the veteran's PTSD symptomatology more 
nearly approximated definite impairment in the ability to 
establish or maintain effective or wholesome relationships 
with people; for the period prior to February 22, 2000, the 
veteran's PTSD symptomatology did not more nearly approximate 
considerable impairment in the ability to establish or 
maintain effective or wholesome relationships with people, or 
psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency as to produce 
considerable industrial impairment; and for the period of 
claim from November 7, 1996 to February 22, 2000, the 
veteran's PTSD symptomatology did not more nearly approximate 
occupational and social impairment with reduced reliability 
and productivity.

4.  For the period of increased rating claim from February 
22, 2000, the veteran's PTSD symptomatology has more nearly 
approximated considerable impairment in the ability to 
establish or maintain effective or favorable relationships 
with people; for the period from February 22, 2000, the 
veteran's PTSD symptomatology has not more nearly 
approximated severe impairment of ability to establish and 
maintain effective or favorable relationships with people; 
and for the period from February 22, 2000, the veteran's PTSD 
symptomatology has not more nearly approximated occupational 
and social impairment with deficiencies in most areas.

5.  There is no competent medical evidence of record of a 
currently diagnosed bilateral knee disability.

6.  Symptoms from dysthymic disorder/depressive disorder have 
already been related to the service-connected disability of 
PTSD.

7.  The veteran's current employment as a Detention Officer, 
in which she earns an annual salary of about $17,000 a year, 
constitutes substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for bilateral pes planus have not been met for any 
period of increased rating claim.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5276, 5284 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for bursitis, left hip, have not been met for any 
period of increased rating claim.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5015, 5250, 5252, 
5253, 5254, 5255 (2007).

3.  For the period of increased rating claim prior to 
February 22, 2000, the criteria for a 30 percent disability 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (1996).

4.  For the period of increased rating claim from February 
22, 2000, the criteria for a disability rating of 50 percent 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code 
9411 (1996).

5.  Service connection is not warranted for bilateral knee 
disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304 (2007).

6.  Service connection is not warranted for dysthymic 
disorder/depressive disorder.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 4.14 (2007).

7.  The criteria for TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.16, 4.18, 3.340, 3.341 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In correspondence dated November 2004, March 2005, March 
2006, and November 2007, the RO satisfied its duty to notify 
the veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2007).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the service connection claims and increased 
rating claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in her possession that pertained to her claims.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the veteran was provided pertinent information 
in the correspondence cited above, and in a supplemental 
statement of the case.  Cumulatively, the veteran was 
informed of the necessity of providing on her own or by VA, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on employment.  The veteran was also provided the 
applicable diagnostic codes under which she is rated.  Each 
diagnostic code contains criteria necessary for entitlement 
to a higher disability ratings that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result); the claimant 
was informed that should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) relevant to establishing entitlement to increased 
compensation.  At the personal hearing in October 2007, the 
veteran also demonstrated her understanding of what is 
necessary to substantiate a claim for a higher rating. 

VA has done everything reasonably possible to assist the 
veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159(c) (2007).  Service medical records have 
been associated with the claims file.  All identified and 
available treatment records have been secured, including 
records from the veteran's private physicians.  The veteran 
was examined on a number of occasions to determine the nature 
and severity of her claimed disabilities.  The duties to 
notify and assist have been met.

The RO also provided notice of the requirements in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) by 
correspondence dated March 2006 and November 2007.  
Therefore, it is not prejudicial to the veteran for the Board 
to proceed to finally decide the issues discussed in this 
decision.  See Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 38 
C.F.R. § 20.1102 (2007) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on her 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show on the veteran's 
claims.  Dela Cruz v. Principi, 
15 Vet. App. 143, 148-149 (2001) (discussion of all evidence 
by Board not required when Board supports decision with 
thorough reasons and bases regarding relevant evidence).

II. Disability Ratings

In 1998, the veteran claimed that her service-connected 
bilateral pes planus, bursitis, left hip, and PTSD warranted 
increased ratings, asserting that her disabilities had 
worsened.    

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Each disability must be viewed in 
relation to its history, with an emphasis on the limitation 
of activity imposed by the disabling condition.  Medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.7.  If an unlisted condition is encountered, it is rated 
under a closely related disease or injury in which the 
functions affected, the anatomical localization, and the 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 
38 C.F.R. § 4.40, taking into account any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including flare ups. 38 C.F.R. 
§ 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45, however, should only be considered in conjunction 
with the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Increased Rating for Bilateral Pes Planus

By way of background, in a July 1990 rating decision, the RO 
granted service connection for metatarsalgia, right foot, 
assigning a 10 percent rating.  In a May 1994 rating 
decision, the RO granted service connection for left 
flatfoot, assigning a noncompensable (0 percent) rating and 
continued the 10 percent rating for metatarsalgia, right 
foot.  The veteran appealed this decision.  In an August 1997 
rating decision, the RO discontinued the 10 percent rating 
for metatarsalgia, right foot, and assigned a combined rating 
of 30 percent for metatarsalgia, right foot, and left 
flatfoot with bilateral plantar fasciitis and heel spurs, 
effective from the date of claim (April 29, 2003).  Because 
higher ratings are available, and the veteran is presumed to 
seek the maximum available benefit for a disability, the 
claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In support of her claim, the veteran testified that both feet 
give her constant trouble.  She wears orthotics from VA in 
both feet.  (T. 17-18).  

The veteran's bilateral pes planus has been rated 30 percent 
disabling under Diagnostic Code 5284.  Under 38 C.F.R. § 
4.71a, Diagnostic Code 5284 (2007), a 10 percent rating is 
warranted for a moderate foot injury.  A 20 percent rating is 
warranted when moderately severe and 30 percent when severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5284 (2007).  Actual loss 
of use of the foot will be evaluated as 40 percent disabling.  
Id., Note following Diagnostic Code 5284.

Words such as "moderate," "moderately severe" and 
"severe" are not defined in the Rating Schedule. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  
38 C.F.R. 4.6.  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating. 38 C.F.R. §§ 4.2, 4.6.

Under Diagnostic Code 5276, a 30 percent rating is warranted 
for severe bilateral pes planus, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, an indication of swelling 
on use, and characteristic callosities.  A 50 percent rating 
is warranted for pronounced bilateral pes planus, manifested 
by marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.  
38 C.F.R. § 4.71a, Diagnostic Code 5276.

VA examination report in June 1993 noted complaints of feet 
feeling numb in the morning.   She wears arch supports.  
Examination revealed no flatfeet.  There was slight 
tenderness in the right arch.  Plantar flexion right and left 
ankles were to 50 degrees.  Dorsiflexion was to 0 degrees 
bilaterally.  The diagnosis was mild flat feet.  VA clinical 
evaluation in March 1994 noted bilateral plantar fasciitis 
with full range of motion.

VA examination report in January 1997 noted complaints of 
painful feet in the morning with increased symptomatology 
over the course of the day.  Heel cups have afforded relief.  
Examination revealed slight valgus and mild depression of the 
inner-longitudial arch with some prominence of the navicular 
bilaterally.  She could walk heel to toe, but this elicited 
discomfort in the plantar fascia area bilaterally.  There was 
no weakness of the extensor digitorum, extensor hallucis, or 
the anterior tibialis, peroneals, or posterior tibial tendon.  
There was no limitation of subtalar joint motion or mid-foot 
joint motion.  No callosities were noted.  The diagnosis was 
bilateral symptomatic plantar fasciitis with associated heel 
spurs.  X-ray findings revealed plantar spurs in both feet. 

VA examination report in August 1998 noted a relaxed type of 
flatfoot.  When standing, the forefoot pronates, the heel 
goes into some valgus, and there was collapse of the 
longitudinal arch.  She was moderately tender over both heels 
and over both of the plantar fascia along the medial side, 
and one could palpate the medial border of the plantar 
fascia.  She was also moderately tender in the talonavicular 
joint.  There were no corns or calluses noted.  X-ray 
findings showed bilateral calcaneal spur, but no acute 
disease. 

VA examination in February 2000 noted that the veteran 
complained of painful feet.  The veteran stated that her 
complaints were essentially the same as before.  Evaluation 
revealed modest flat foot.  The mid-foot and hind foot were 
quite flexible and showed no evidence of rigidity.  The 
veteran could walk heel to toe without any notable problem.  
The plantar aspect was tender along the anterior aspect.  

VA examination in April 2003 revealed pedal pulses in feet.  
Both ankles moved from 25 degrees of dorsiflexion to 50 
degrees of plantar flexion.  The midfoot and hindfoot joints 
were all flexible.  There was tenderness over the arch and 
over the plantar aspect of the heel.  The examiner stated 
that the veteran did have tenderness over the heels, which 
went along with her history of plantar fasciitis.  

VA examination in July 2003 indicated that the veteran had 
mild to moderate pronation of the feet.  She did not have 
extreme tenderness of the plantar surface of he left foot.  
There was no marked inward displacement, or severe spasm of 
the tendo Achilles on manipulation.  There was no marked 
deformity and no accentuation of pain on manipulation or use 
that could be determined.  There were no calluses.  Weight 
bearing was normal.  There was no inward bowing of the endo 
Achilles.  She was able to do a single-footed tiptoe 
maintaining her foot in good position.  The examiner stated 
that the veteran did not have metatarsalgia problems at that 
time.  There was nothing about the feet which would prevent 
her from being employed.  X-ray of the feet in April 2003 did 
not show any abnormality.  

VA examination in November 2005 revealed complaints of daily 
foot pain.  There was no swelling of her feet.  Examination 
revealed pes planus of the left foot and on the right foot, 
mild arch is preserved.  The Achilles tendons were aligned.  
There was no evidence of abnormal weight bearing.  There was 
some tenderness on palpation of the heels, the metatarsals, 
and the metatarsophalangela joints. She could dorsiflex toes 
to 20 degrees, and plantar flex to 20 degrees.  There were no 
calluses.  

Upon review, the veteran's bilateral pes planus is already 
assigned a 30 percent schedular rating under Diagnostic Code 
5284.  The evidence has not shown actual loss of use of 
either foot, therefore, a 40 percent rating is not warranted.  
A higher rating for bilateral pes planus is not warranted 
under Diagnostic Code 5276 as there are no findings of marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  In fact, the most recent VA examination 
reports specifically indicate no such severe findings in this 
case.  

The veteran's representative argued that each foot should be 
rated separately in this case.  The Board has considered 
whether rating it would be a benefit to rate each foot 
separately in this case.  However, the medical evidence 
summarized above consistently referred to the veteran's 
symptoms as mild to moderate.  The June 1993 VA examination 
report diagnosed mild flat feet.  The August 1998 VA 
examination report indicated moderate tenderness and no 
evidence of calluses.  The July 2003 VA examination report 
showed mild to moderate pronation and no evidence of marked 
or severe problems with either foot.  Based upon the above, 
neither foot, individually, would warrant a rating in excess 
of 10 percent under Diagnostic Codes 5284 at any time during 
the claims period.   
 
In sum, the criteria for a disability rating in excess of 30 
percent for bilateral pes planus have not been met for any 
period of increased rating claim.  Separate ratings for each 
foot would not result in a higher overall rating as the 
symptoms show mild to moderate foot disability under the 
pertinent diagnostic criteria.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply, and an increased rating must be 
denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



Increased Rating for Bursitis of the Left Hip

By way of background, service connection for bursitis of the 
left hip was granted by the RO in a July 1990 rating 
decision.  The RO assigned a 10 percent rating under 5019.  
The veteran filed a claim for increased rating in November 
1993, which the RO denied in a May 1994 rating decision.  The 
veteran appealed.  

Bursitis is rated analogous to degenerative arthritis that is 
rated based on limitation of motion.  38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003, 5019 (2007).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When the limitation of motion of the specific joint 
involved is noncompensable, a 10 percent evaluation applies 
for each major joint or group of minor joints affected.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  For the purpose of 
rating disability from arthritis, the hip is a major joint.  
38 C.F.R. § 4.45 (2007).

Limitation of motion of the hip and thigh is rated under 
Diagnostic Codes 5251, 5252, and 5253.  Under Diagnostic Code 
5251, a 10 percent rating is warranted when extension of the 
thigh is limited to 5 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5252, a 40 percent rating is warranted 
if flexion of the thigh is limited to 10 degrees; 30 percent, 
if limited to 20 degrees; 20 percent, if limited to 30 
degrees; and 10 percent, if limited to 45 degrees.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5253, a 20 percent disability rating is 
warranted for limitation of abduction, where motion is lost 
beyond 10 degrees.  38 C.F.R. § 4.71a.

Normal range of motion in the hip consists of flexion to 125 
degrees and abduction to 45 degrees.  See 38 C.F.R. § 4.71, 
Plate II (2007).

The veteran testified in October 2007 that she does not take 
any medication for her bursitis, left hip.  (T. 15).  She 
complains of constant burning and stiffness with difficulty 
moving around due to her hip.  (T. 16).  She uses canes to 
assist in ambulation.  (T. 15).    

On review, the Board finds that a rating in excess of 10 
percent is not warranted for service-connected bursitis, left 
hip.  On VA examinations conducted in June 1993, January 
1997, August 1998, February 2000, April 2003, July 2003, 
November 2005, and April 2006, forward flexion of the left 
hip was not limited to 30 degrees.  The greatest limitation 
of flexion noted was on the November 2005 VA examination, 
which noted limitation of flexion to 40 degrees without pain.  
As such, a higher evaluation for bursitis, left hip is not 
warranted under Diagnostic Code 5252.

A higher evaluation is not warranted for service-connected 
bursitis, left hip pursuant to Diagnostic Code 5253, as 
abduction is not lost beyond 10 degrees on any of the VA 
examination reports, or in VA or private clinical records.  
On VA examination in April 2003, abduction of the left hip 
was to 25 degrees.  VA examination in November 2005 indicated 
abduction to 40 degrees without pain.    

The Board has considered whether a higher evaluation is 
warranted on the basis of functional loss due to pain, 
weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 
4.40, 4.45; Deluca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
In this regard, complaints of pain were noted throughout the 
claims period; however, the Board does not find adequate 
pathology or symptoms that would warrant a rating in excess 
of 10 percent.  The most recent VA examination report noted 
flexion and abduction limited to 40 degrees without pain.  
See DeLuca, supra. 

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
ratings for the veteran's bursitis, left hip.  However, 
because the evidence shows that the veteran does not have 
ankylosis of the hip, a flail hip joint, impairment of the 
femur involving malunion of the femur, or fracture of the 
femur with nonunion, a rating in excess of 10 percent under 
Diagnostic Codes 5250, 5254, or 5255 is not warranted.

In short, a higher rating is not warranted for bursitis, left 
hip.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt doctrine does not apply, and 
an increased rating must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

Increased Rating for PTSD

By way of background, service connection for PTSD was granted 
in a September 1991 rating decision.  The RO assigned a 10 
percent rating at that time.  The veteran filed a claim for 
increased rating in November 1993, which the RO denied in a 
May 1994 rating decision.  The veteran appealed.  In a 
December 2005 rating decision, the RO increased the veteran's 
rating to 30 percent, effective October 28, 2005.  The effect 
of this decision is the creation of a staged rating of 10 
percent for the period of increased rating claim prior to 
October 28, 2005, and a 30 percent rating for the period of 
increased rating claim from October 28, 2005. 

During the pendency of the veteran's appeal for increased 
rating for PTSD, VA promulgated new regulations amending the 
rating criteria for mental disorders, effective November 7, 
1996, in order to ensure that current medical terminology and 
unambiguous criteria are used.  See 61 Fed. Reg. 52,695 
(1996) (codified at 38 C.F.R. pt. 4).  The changes included 
redesignation of § 4.132 as § 4.130 and the revision of the 
newly redesignated § 4.130.  Also effective November 7, 1996, 
the general rating formula for mental disorders was replaced 
with different criteria.  And, in some instances the 
nomenclature employed in the diagnosis of mental disorders 
was changed to conform to the Diagnostic and Statistical 
Manual for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM- IV), replacing DSM-III-R.  The 
Board has analyzed the veteran's claim under both sets of 
criteria, and finds that the former rating criteria are more 
favorable to the veteran in this case. 

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for a higher rating, 
the Board must first determine whether the revised version is 
more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002) can be no 
earlier than the effective date of that change.  The Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must consider the claim pursuant to both versions 
during the course of this appeal.  See VAOPGCPREC 3-2000; 65 
Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. App. 461, 
467 (1997).

Under the former version of Diagnostic Code 9411, which was 
in effect prior to November 7, 1996, a 10 percent rating 
requires less than the criteria for the 30 percent rating, 
with emotional tension or other evidence of anxiety 
productive of mild social and industrial impairment.

A 30 percent rating requires definite impairment in the 
ability to establish or maintain effective or wholesome 
relationships with people, and psychoneurotic symptoms that 
result in such reduction in flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.

A 50 percent rating requires considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people, and psychoneurotic symptoms that 
result in such reduction in reliability, flexibility, and 
efficiency levels as to produce considerable industrial 
impairment.

A 70 percent rating is warranted when the veteran's ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in his ability to obtain or 
retain employment. 

A 100 percent rating is warranted where the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community, with 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, and demonstrable inability to obtain or 
retain employment.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1996).

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
Thereafter, VA's Office of General Counsel issued a precedent 
opinion concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  The term considerable, the criterion for a 
50 percent evaluation, was to be construed as "rather large 
in extent or degree."  VAOPGCPREC 9-93.  The Board is bound 
by this interpretation of the terms "definite" and 
"considerable."  38 U.S.C.A. § 7104(c).

Under the new rating criteria, a 10 percent rating is 
warranted for occupational and social impairment due to mild 
or transient symptoms with decreased work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or if the veteran's symptoms are 
controlled by continuous medication.

A 30 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name. 38 C.F.R. § 4.130 (2007).

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994).  GAF scores are but one piece of information 
to be examined, and the Board is obligated to review all 
pertinent evidence and set forth a decision based on the 
totality of the evidence in accordance with all applicable 
legal criteria.

A GAF of 41-50 is defined as serious symptoms (e.g., suicidal 
ideations, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51-60 is defined as moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  A GAF of 61-70 is defined as some mild symptoms OR 
some difficulty in social, occupational, or school 
functioning.  A GAF of 71-80 is defined as, if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors. 

The evidence in this case includes a December 1993 VA 
examination report that indicates that the veteran had anger 
when talking about all her difficulties with change of 
command, complained about having difficulty concentrating, 
mood affect showed some anger, and she had experienced some 
initial insomnia.  The diagnosis was PTSD.  A GAF score of 60 
was given. 

VA clinical record in September 1998 indicated that the 
veteran had been depressed for over one year, and she was on 
Prozac, 20 mg.  She moved to Texas from Oklahoma one year 
ago.  She accepted a job with the Federal Aviation 
Administration in September 1997, but was fired from the job 
in February 1998.  She filed an EEOC complaint against the 
employer for wrongful termination.  She was attending school 
and working towards here Bachelors Degree in Science.  

Examination in September 1998 revealed that the veteran's 
mood was somewhat dysphonic.  The diagnosis was depressive 
disorder, with a GAF score of 75.  

VA report of examination on February 22, 2000 noted that the 
veteran's psychomotor activity was depressed, eye contact was 
occasional and she wore glasses, mood was depressed, and 
affect was mood congruent.  The veteran admitted to anger, 
but denied impulses to hurt others, and admitted to 
depression, but denied thoughts about suicide.  The diagnosis 
was depressive disorder, and the examiner assigned a GAF 
score of 55.  

VA examination in April 2003 revealed that the veteran did 
not talk spontaneously, but did answer questions, mood was 
depressed, and she reported some thoughts of homicide, but 
she did not have any plans to act it out.  The veteran 
reported that she often argues with others, and had recurrent 
and obsessive thoughts about her 1st Sergeant and what he did 
in the military.  The diagnosis was dysthymic disorder, PTSD, 
and alcohol dependence, in remission.  The examiner assigned 
a GAF score of 55.  In a July 2003 addendum statement, the 
examiner indicated that 30 percent of her mental problems are 
believed to be related to her service-connected PTSD and 70 
percent due to her non-service-connected dysthymia.   The 
examiner also explained that factors other than PTSD are 
contributing to her dysthymia, specifically that her alcohol 
dependence may make her mental disorder worse, but not 
permanently if successfully treated. 

VA clinical record in October 28, 2005 showed difficulty 
sleeping and nightmares once per night from history of in-
service stressor.  The record also noted a history of 
depression.  

VA examination in December 2005 indicated that the veteran 
had been alcohol free since 2000.  The examiner commented on 
a 2001 letter in the record written by the veteran and stated 
that it exhibited poor construction, organization, and 
redundancy.  It demonstrated that the veteran's intellectual 
functioning was not really good.  The examiner noted that her 
claim folder was immense, but no psychiatric significance.  
The examiner noted the veteran's somewhat diminished 
intellectual functioning and mild-to-moderate depression.  
The examiner indicated that the veteran embellished her PTSD 
complaints.  The diagnosis was PTSD.  The examiner indicated 
that the degree of the veteran's disability was disputable.  
The examiner further stated that, once the veteran loses her 
current employment, she will be indeed unemployable.  

VA clinical record in January 2007 indicated complaints of 
erratic sleep, with nightmares of combat and night sweats 
several times per week.  The diagnosis was PTSD.  

The veteran testified in October 2007 that she wakes up often 
at night with anxiety attacks. (T. 6-7).  She takes 
medication for her PTSD and states that she needs therapy, 
but is not currently receiving such care. (T. 8-9).  She 
complained about having difficulty in relationships. (T. 9).   
She testified she was currently employed as a Detention 
Officer for the past year and was an aviator operator in 
Dallas the prior eight years. (T. 4-5)

Period of PTSD increased rating claim prior to February 22, 
2000

After a review of the evidence, the Board finds that, for the 
period of increased rating claim prior to February 22, 2000, 
the veteran's PTSD symptomatology more nearly approximated 
definite impairment in the ability to establish or maintain 
effective or wholesome relationships with people, as required 
for a 30 percent disability rating under the rating criteria 
in effect prior to November 7, 1996.  For this period of 
claim, the evidence includes GAF scores of 55 and 60, which 
represents moderate symptoms or moderate difficulty in social 
and occupational functioning that contemplates few friends 
and conflicts with peers or co-workers.  For this period of 
time, the veteran had symptoms of anger, difficulty 
concentrating, angry mood and affect, depression, and 
insomnia.  For these reasons, the Board finds that, for the 
period of increased rating claim prior to February 22, 2000, 
the criteria for a 30 percent disability rating for PTSD have 
been met.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1996). 

Based on the same evidence, the Board also finds that, for 
the period of claim prior to February 22, 2000, the veteran's 
PTSD symptomatology did not more nearly approximate 
considerable impairment in the ability to establish or 
maintain effective or wholesome relationships with people, or 
psychoneurotic symptoms that result in such reduction in 
reliability, flexibility, and efficiency as to produce 
considerable industrial impairment, as required for a 50 
percent disability rating under the rating criteria in effect 
prior to November 7, 1996.  The Board further finds that, for 
the period from November 7, 1996 to February 22, 2000, the 
veteran's PTSD symptomatology did not more nearly approximate 
occupational and social impairment with reduced reliability 
and productivity, as required for a higher disability rating 
of 50 percent under the revised rating criteria in effect 
from November 7, 1996.  

Period of PTSD increased rating claim from February 22, 2000

After a review of the evidence, the Board finds that, for the 
period of increased rating claim from February 22, 2000, the 
veteran's PTSD symptomatology has more nearly approximated 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, , 
as required for a 50 percent disability rating under the 
rating criteria in effect prior to November 7, 1996.  For 
this period of claim, the evidence includes GAF scores of 55, 
which represent moderate symptoms or moderate difficulty in 
social and occupational functioning that contemplates few 
friends and conflicts with peers or co-workers.  For this 
period of time, the veteran had symptoms of anger, difficulty 
concentrating, angry mood and affect, mild-to-moderate 
depression, dysphonic and depressed mood, depressed 
psychomotor activity and nonspontaneous speech, some thoughts 
of homicide, recurrent and obsessive thoughts about a 
military incident, impaired intellectual functioning, 
difficulty sleeping with nightmares and insomnia, and 
difficulty with relationships.

Based on the same evidence, the Board also finds that, for 
the period of increased rating claim from February 22, 2000, 
the veteran's PTSD symptomatology has not more nearly 
approximated severe impairment of ability to establish and 
maintain effective or favorable relationships with people, as 
required for a 70 percent disability rating under the rating 
criteria in effect prior to November 7, 1996.  The Board 
further finds that, for the period from February 22, 2000, 
the veteran's PTSD symptomatology has not more nearly 
approximated occupational and social impairment with 
deficiencies in most areas, as required for a higher 
disability rating of 50 percent under the revised rating 
criteria in effect from November 7, 1996.  

III.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.

Service Connection for Bilateral Knee Disorder

In written submissions and personal hearing testimony, the 
veteran contends that she currently has a bilateral knee 
disorder that is due to service.  At a personal hearing in 
October 2007, the veteran testified that he received 
treatment for knee problems in service sometime in 1986 or 
1987, and again in Panama sometimes in 1989.  (T. 26-27).  
She also complained about her knees after service, beginning 
in 1990 and through the present.  (T. 27-28).    

After a review of the evidence, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
as there is no evidence of a current bilateral knee 
disability.  VA examination report in June 1993 was negative 
for abnormal findings involving the knees.  No diagnosis was 
given.  VA examination in August 1998 revealed no abnormal 
findings involving the knees.  X-ray findings of the knees 
were normal in August 1998 and February 2000.  VA examination 
report in February 2000 indicated that evaluation of the 
knees was without abnormal findings.  VA examination in April 
2003 noted no abnormal findings of the knees on evaluation.  
VA examination in July 2003 specifically found no diagnosis 
for either knee.  There was no definite abnormality found on 
examination or x-ray findings.  Two VA examination reports in 
November 2005 were negative for any abnormal clinical 
findings involving the knees.  No diagnosis was given.  VA 
General Examination report in April 2006 also failed to note 
any current knee abnormalities or diagnoses.  VA clinical 
records and private medical records fail to show any 
diagnosis of knee disability.   

The Board recognizes the veteran's argument that he has a 
current bilateral knee disorder that is related to service.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability. In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  In this case, bilateral knee disability is not 
shown to be present based on the medical evidence of record.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine does not apply, and service 
connection must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).  As such, the claim must be denied.

Service Connection for Dysthymic Disorder

The veteran's complaints of dysthymia and depression have 
already been considered in adjudicating symptoms associated 
with his service-connected PTSD, which served in part as a 
basis for the rating assigned for service-connected PTSD.  To 
grant service connection for dysthymic disorder/depressive 
disorder, which would then involve separately rating the 
symptom, would violate the rule against pyramiding at 38 
C.F.R. § 4.14, which provides that the evaluation of the same 
disability under various diagnoses is to be avoided.  

The criteria for rating psychiatric impairments under which 
the veteran's service-connected PTSD is rated specifically 
provides for rating based on related psychiatric symptoms of 
decrease in work efficiency, decrease or inability to perform 
occupational tasks, interference with or inability to perform 
routine activities, disturbances of motivation and mood, and 
depression that affects the ability to function.  See 38 
C.F.R. § 4.130 (2007).  The Board considered the veteran's 
symptoms of depression, which was one of the symptoms, taken 
together, that warranted the granting of the higher staged 
ratings.  Such psychiatric symptoms result in the same mental 
and occupational impairment as the veteran's dysthymic 
disorder/depressive disorder.

The Board finds that, as a matter of law, service connection 
is not warranted for dysthmyic disorder/depressive disorder 
as directly incurred in service.  The Court has held that, in 
such cases where the law is dispositive, the claim must be 
denied due to a lack of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

IV. TDIU

The veteran is claiming entitlement to TDIU.  In support of 
her claim, the veteran testified in October 2007 that she 
worked eight years for the City of Dallas at the Dallas Love 
Field Airport as an aviation operator (T. 5) following 
completion of a vocational rehabilitation problem.  (T. 23).  
She earned approximately $36,000 a year at that job. (T. 23).  
She discontinued employment and took a few months off before 
starting her current job.  (T. 11).  She received a 
retirement pension and paid off some bills and expenses.  (T. 
11).  She is currently employed as a Detention Officer 
working at the Oklahoma County Juvenile Detention Center. (T. 
4).  She is currently is making about $17,000 a year.  (T. 
23).  She has missed approximately 40 hours of work over the 
past year due to her service-connected disabilities.  (T. 4-
5).  She monitors juveniles, "kind of like babysitting kids 
in a way."  (T. 12).  She has been employed as a Detention 
Officer since October 2006.  (T 12-13).  She finds her 
current work to be more physically and mentally demanding 
than her prior employment (T. 13).  All she does is work and 
then come home and stay in bed.  (T. 13).   She asserts that 
she could not find a current Federal job due to her physical 
disabilities, and because her Form DD214 notes her to have a 
personality disorder.  (T. 22).  She stated that she was 
recently rejected for vocational rehabilitation within the 
last eighteen months to one year (T. 24).       

Under 38 C.F.R. § 3.340(a)(1), total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  

38 C.F.R. § 4.16(a) does provide that marginal employment is 
not substantially gainful employment and thus implies that 
employment that is more than marginal may be considered to be 
substantially gainful employment.  VA has defined 
"substantially gainful employment" in the Adjudication and 
Procedural Manual as  "employment at which nondisabled 
individuals earn their livelihood with earnings comparable to 
the particular occupation in the community where the veteran 
resides."  See M21-1 MR IV.ii.2.F.24.d. (formerly Manual 
M21-1, Part VI, Section 7.09(7).

In view of 38 C.F.R. § 4.16(a) and of the guidance set forth 
in the Court's precedents, and drawing a helpful but not 
binding or determinative analogy from Social Security 
Administration (SSA) regulations which define "substantially 
gainful activity," see 20 C.F.R. §§ 404.1509, 404.1572(a), 
the Court held that, where the veteran became employed, as 
shown by clear and convincing evidence, at a substantially 
gainful occupation-"i.e., one that provides annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income prior to his having been awarded a 100% rating 
based on individual unemployability"-such employment 
constitutes, as a matter of law, a substantially gainful 
occupation and thus "actual employability" for the purposes 
of 38 C.F.R. § 3.343(c)(1). 

Applying the pertinent law to the facts of this case, a 
preponderance of the evidence is against the veteran's claim 
for TDIU.  The veteran is currently employed as a Detention 
Officer for the State of Oklahoma, and is receiving an annual 
salary of approximately $17,000.  The poverty threshold is 
$10,787 for 2007 based on individual under the age of 65.  
The veteran's annual salary exceeds the poverty threshold. 

The Board recognizes that the veteran is earning 
substantially less money at her current job, and that the 
medical evidence indicates that she would otherwise meet the 
criteria of unemployability based upon her service-connected 
disabilities.  See December 2005 VA Examination Report.  
Nevertheless, her income is such that it exceeds the poverty 
threshold for one person and, represents substantially 
gainful employment.  

The veteran's representative advanced a theory of sheltered 
employment at the October 2007 hearing.  Marginal employment 
may be held to exist, on a fact- found basis, when earned 
annual income exceeds the poverty threshold.  38 C.F.R. 
§ 4.16(a).  See Faust v. West, 13 Vet. App. 342 (2000).  In 
this case, the Board notes that the veteran's employment 
involves substantially reduced responsibilities, for which 
she is earning substantially less compensation; however, the 
Board finds that the evidence does not support a finding that 
the veteran's employment is in a protected environment such 
as a family business or sheltered workshop.  There is no 
evidence of special accommodation or special designation 
associated with the veteran's state job.  She has maintained 
a full time position as a Detention Officer for the State of 
Oklahoma for the past year, earning above the poverty 
threshold.  Although this is difficult for her, to her credit 
she has succeeded in maintaining this substantially gainful 
employment.   

As the preponderance of the evidence is against the claim for 
TDIU, the benefit-of-the-doubt doctrine does not apply, and a 
TDIU must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  As such, under the current 
facts and evidence, the claim for TDIU must be denied.  The 
Board stresses that the veteran retains the right to apply 
for TDIU benefits in the future, especially should her 
current employment terminate.     


ORDER

A disability rating in excess of 30 percent for bilateral pes 
planus with bilateral plantar fasciitis and heel spurs is 
denied.  

A disability rating in excess of 10 percent for bursitis of 
the left hip is denied. 

A disability rating of 30 percent for PTSD, for the period of 
increased rating claim prior to February 22, 2000, is 
granted.

A disability rating of 50 percent for PTSD, for the period of 
increased rating claim from February 22, 2000, is granted.

Service connection for bilateral knee disorder is denied 

Service connection for dysthymic disorder/depressive disorder 
is denied. 

A TDIU is denied. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


